Citation Nr: 0029282	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  94-40 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for 
psychophysiological neurological reaction manifested by 
headaches, currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claim on appeal.  

In June 1997 and June 1999, the Board remanded the case to 
the RO for further developments; however, as discussed below, 
the Board finds that another remand is necessary to clearly 
satisfy due process.  


REMAND

At the outset, the Board notes that it is with some 
reluctance that this case is remanded.  The VA has a duty to 
assist in developing facts pertinent to a claim.  See 
38 C.F.R. § 3.159 (1999).  In this case the veteran has been 
scheduled for two VA examinations for which he has failed to 
report.  However, the Board notes a discrepancy in the 
current address of the veteran and/or his custodian.  
Specifically, in May 1999, the veteran's custodian indicated 
a change of address to a P.O. Box number.  Subsequently, the 
RO directed mail to a different address indicating a 
particular street name and house number, including a December 
1999 supplement statement of the case which indicated that 
the veteran had failed to report for two VA examinations.  

In January 2000, the veteran related that he had failed to 
get notice of the two VA examinations and also reported that 
he had been hospitalized at a VA hospital three times in 
1999, twice in New Orleans and once in Gulfport, Mississippi.  
The return envelope indicated the street name and house 
number, not the P.O. Box number.  Because there is some 
confusion as to his address during the times of the scheduled 
examinations and the fact that two different addresses have 
been used, the Board is of the opinion that one additional 
attempt to schedule an examination should be undertaken.  
Moreover, if the veteran fails to report, documentation of 
where the notice letter was sent, and that it was not 
returned as undeliverable is needed.  

In addition, the medical records of only two of the three 
reported hospitalizations, in March 1999 and April 1999, are 
associated with the claims file.  Because the veteran has 
asserted recent VA treatment, which is not associated with 
the claims file, an attempt should be made to associate 
records from the third hospitalization and any additional 
current treatment.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  Moreover, the veteran and/or his custodian have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Finally, if the veteran reports for his VA examination(s), 
reference is made to the developments requested in the 
Board's June 30, 1999, Remand to the extent that they have 
not already been accomplished.

While it regrets the delay involved in remanding this case 
yet again, the Board is of the opinion that proceeding with a 
decision on the merits at this time would not ensure full 
compliance with due process.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran 
and/or his custodian at the two addresses 
of record and ascertain the correct 
address and whether the veteran is 
willing to report for appropriate 
examinations.  The claims folder should 
contain documentation of the attempts 
made, and should highlight the current 
address for the veteran and for his 
representative.  

2.  The RO should also contact the 
veteran and/or his custodian to determine 
the names, addresses, and dates of 
treatment of any physicians, hospitals, 
or treatment centers (private, VA or 
military) who have provided him with 
current treatment for any psychiatric 
disorder or for headaches, not already 
associated with the claims file, 
including the medical records of any VA 
hospitalization after April 1999.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran and/or custodian, 
the RO should contact each physician, 
hospital, or treatment center specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran 
and/or custodian, and his representative 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999).

3.  The veteran should be contacted to 
ascertain whether he is prepared to 
report for an examination.  If the 
veteran reports for an examination, the 
steps in numbered paragraphs 2 through 4 
of the prior REMAND dated June 30, 1999, 
should be undertaken.  These steps 
included scheduling the veteran for a VA 
psychiatric examination and a VA 
examination to assess his headaches, and 
for a readjudication of the claim.  If it 
is determined that a VA examination by a 
board of two psychiatrists is indicated 
to reconcile diagnoses or etiology, such 
examination should be scheduled.  If 
benefits sought were not granted, the 
appeal was to be returned to the Board in 
accordance with applicable appellate 
procedures.

4.  If the veteran fails to report for 
his examinations, that should be clearly 
documented in the file.  The RO should 
document attempts made which show that 
notice of the time and place to report 
was proper.  If the veteran fails again 
to report, copies of the documentation 
should be associated with the claims 
file.  It should also be certified 
whether any communication sent was shown 
to be returned as undeliverable.

5.  The RO should then readjudicate the 
current claim on appeal.  In the event 
the benefits sought are not granted, the 
veteran and/or his custodian, and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran and/or the custodian until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

